Detailed Office Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
this office action is in response into the commination filed on 4/15/21
Original claims 1-20 are pending.
 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No.11005924. Although the claims at issue are not identical, they are not patentably distinct from each other because  a comparison(see table below)  between claims 1-20 instant application  and the Patented claims 1-20 reveal the claims define essentially the same invention in different language.  For instance, other than minor obvious variations, the difference between claims of the instant application and the patented claims, the claims at issue  define essentially the same invention in different language.  Thus, one of ordinary skill in the art would conclude that the invention defined in the claim at issue is an obvious variation of the invention defined in the claims in the Patented claims. Thus, examiner asserts the difference describe a subset of all possible conditions being monitored by patented claims. These differences are not sufficient to render the claim patentably distinct and therefore a terminal disclaimer is required.

     Instant Application 17/301-852
1. A method comprising: 
for each volume of a plurality of volumes for a client, receiving a minimum input/output operations per second (IOPS) setting assigned to the respective volume, the plurality of volumes including a first number of volumes; 
determining that a ratio of a second number of volumes to the first number of volumes is greater than a performance threshold, a set of volumes of the plurality of volumes having a relative disparity that satisfies a relative threshold and including the second number of volumes; and 

modifying the minimum IOPS settings of the set of volumes in response to determining that the ratio is greater than the performance threshold.







2. The method of claim 1, wherein modifying the minimum IOPS settings includes increasing the minimum IOPS settings of the set of volumes in response to determining that the relative disparity is based on a lower bound indicating a percentile distribution of minimum IOPS settings assigned to the plurality of volumes.3. The method of claim 1, wherein modifying the minimum IOPS settings includes decreasing the minimum IOPS settings of the set of volumes in response to determining that the relative disparity is based on an upper bound indicating a percentile distribution of minimum IOPS settings assigned to the plurality of volumes.4. The method of claim 1, comprising: determining that a first mode indicating that the client has opted into allowing the minimum IOPS settings to be modified is enabled, wherein modifying the minimum IOPS settings includes modifying the minimum IOPS settings in response to determining that the first mode is enabled.5. The method of claim 1, comprising: receiving approval from the client to modify the minimum IOPS settings, wherein modifying the minimum IOPS settings includes modifying the minimum IOPS settings in response to receiving the approval.6. The method of claim 1, comprising: for each volume of the plurality of volumes for the client, calculating the relative disparity for the respective volume by dividing the minimum IOPS setting assigned to the respective volume by a lower bound that indicates a percentile distribution of minimum IOPS settings assigned to the plurality of volumes.7. The method of claim 1, comprising: for each volume of the plurality of volumes for the client, calculating the relative disparity for the respective volume by dividing the minimum IOPS setting assigned to the respective volume by an upper bound that indicates a percentile distribution of minimum IOPS settings assigned to the plurality of volumes.8. The method of claim 1, wherein modifying the minimum IOPS settings includes invoking an application programming interface (API) that causes the minimum IOPS settings of the set of volumes to be updated.9. The method of claim 1, wherein the plurality of volumes is in a common cluster.10. A non-transitory machine-readable medium having stored thereon instructions which when executed by at least one machine, causes the at least one machine to: for each volume of a plurality of volumes for a client: receive a minimum input/output operations per second (IOPS) setting assigned to the respective volume, the plurality of volumes being in a common cluster; and calculate a relative disparity based on a bound and the minimum IOPS setting assigned to the respective volume, the bound indicating a distribution of minimum IOPS settings assigned to the plurality of volumes; determine whether a percentage based on a set of volumes and the plurality of volumes is greater than a performance threshold, each volume of the set of volumes having the relative disparity less than a relative threshold; and modify the minimum IOPS settings of the set of volumes in response to determining that the percentage is greater than the performance threshold.11. The non-transitory machine-readable medium of claim 10, wherein the relative disparity is a lower-bound relative disparity based on a lower bound indicating the distribution of minimum IOPS settings assigned to the plurality of volumes.12. The non-transitory machine-readable medium of claim 10, wherein each volume of the set of volumes has a lower-bound relative disparity less than a lower-bound relative threshold.13. The non-transitory machine-readable medium of claim 10, wherein the relative disparity is an upper-bound relative disparity based on an upper bound indicating the distribution of minimum IOPS settings assigned to the plurality of volumes.14. The non-transitory machine-readable medium of claim 10, wherein each volume of the set of volumes has an upper-bound relative disparity greater than an upper-bound relative threshold.15. The non-transitory machine-readable medium of claim 10, further comprising code, which causes the machine to: for each volume of the plurality of volumes for the client, divide the minimum IOPS setting assigned to the respective volume by the bound to determine the relative disparity for the respective volume.16. A computing device comprising: a memory having stored thereon instructions for performing a method of modifying minimum input/output operations per second (IOPS) settings of a set of volumes for a client; and a processor coupled to the memory, the processor configured to execute the instructions to: receive minimum IOPS settings assigned to a plurality of volumes including a first number of volumes; determine that a ratio of a second number of volumes to the first number of volumes is greater than a performance threshold, a set of volumes of the plurality of volumes having a relative disparity that satisfies a relative threshold and including the second number of volumes; and modify the minimum IOPS settings of the set of volumes in response to determining that the ratio is greater than the performance threshold.17. The computing device of claim 16, wherein the processor is configured to execute the instructions to: increase the minimum IOPS settings of the set of volumes in response to determining that the relative disparity is based on a lower bound indicating a percentile distribution of minimum IOPS settings assigned to the plurality of volumes.18. The computing device of claim 16, wherein the processor is configured to execute the instructions to: decrease the minimum IOPS settings of the set of volumes in response to determining that the relative disparity is based on an upper bound indicating a percentile distribution of minimum IOPS settings assigned to the plurality of volumes.19. The computing device of claim 16, wherein the processor is configured to execute the instructions to modify the minimum IOPS settings in response to receiving approval to modify the minimum IOPS settings from the client.20. The computing device of claim 16, wherein the processor is configured to execute the instructions to modify the minimum IOPS settings in response to determining that a first mode indicating that the client has opted into allowing the minimum IOPS settings to be modified is enabled.                                                                                                                                                                                                      

U.S. Patent No. 11005924
1. A method comprising: 
for each volume of a plurality of volumes for a client, receiving a minimum input/output operations per second (IOPS) setting assigned to the respective volume, the plurality of volumes being in a common cluster and including a first number of volumes; 


determining a set of volumes of the plurality of volumes, the set of volumes having a relative disparity that satisfies a relative threshold and including a second number of volumes; 

determining that a ratio of the second number of volumes to the first number of volumes is greater than a performance threshold; and transmitting a minimum IOPS recommendation to the client to modify the minimum IOPS settings of the set of volumes in response to determining that the ratio is greater than the performance threshold.



2. The method of claim 1, comprising: for each volume of the plurality of volumes for the client, calculating the relative disparity for the respective volume by dividing the minimum IOPS setting assigned to the respective volume by a lower bound that indicates a percentile distribution of minimum IOPS settings assigned to the plurality of volumes.
3. The method of claim 1, wherein the set of volumes satisfies the relative threshold if the relative disparity of each volume of the set of volumes is not greater than the relative threshold.
4. The method of claim 1, wherein the transmitting a minimum IOPS recommendation includes transmitting the minimum IOPS recommendation to the client to increase the minimum IOPS settings of the set of volumes in response to determining that the relative disparity is based on a lower bound indicating a percentile distribution of minimum IOPS settings assigned to the plurality of volumes.
5. The method of claim 1, wherein the transmitting a minimum IOPS recommendation includes transmitting a volume identifier of each volume of the set of volumes to the client.
6. The method of claim 1, comprising: for each volume of the plurality of volumes for the client, calculating the relative disparity for the respective volume by dividing the minimum IOPS setting assigned to the respective volume by an upper bound that indicates a percentile distribution of minimum IOPS settings assigned to the plurality of volumes.
7. The method of claim 1, wherein the set of volumes satisfies the relative threshold if the relative disparity of each volume of the set of volumes is not less than the relative threshold.
8. The method of claim 1, wherein the transmitting a minimum IOPS recommendation includes transmitting the minimum IOPS recommendation to the client to decrease the minimum IOPS settings of the set of volumes in response to determining that the relative disparity is based on an upper bound indicating a percentile distribution of minimum IOPS settings assigned to the plurality of volumes.
9. A non-transitory machine-readable medium having stored thereon instructions for performing a method of performing a method of transmitting a recommendation of a client to modify minimum IOPS settings of a set of volumes, comprising machine executable code which when executed by at least one machine, causes the machine to: for each volume of a plurality of volumes for a client: receive a minimum input/output operations per second (IOPS) setting assigned to the respective volume, the plurality of volumes being in a common cluster; and calculate a lower-bound relative disparity based on a lower bound and the minimum IOPS setting assigned to the respective volume, the lower bound indicating a distribution of minimum IOPS settings assigned to the plurality of volumes; determine whether a percentage based on a set of volumes and the plurality of volumes is greater than a performance threshold, each volume of the set of volumes having the lower-bound relative disparity less than a lower-bound relative threshold; and transmit a minimum IOPS recommendation to the client to increase the minimum IOPS settings of the set of volumes in response to determining that the percentage is greater than the performance threshold.
10. The non-transitory machine-readable medium of claim 9, further comprising code, which causes the machine to: for each volume of the plurality of volumes for the client, divide the minimum IOPS setting assigned to the respective volume by the lower bound to determine the lower-bound relative disparity for the respective volume.
11. The non-transitory machine-readable medium of claim 9, wherein the distribution is between a range of a twentieth and a twenty-fifth percentile distribution of the minimum IOPS settings assigned to the plurality of volumes.
12. The non-transitory machine-readable medium of claim 9, further comprising code, which causes the machine to: calculate the lower-bound relative disparity by dividing the minimum IOPS setting assigned to the respective volume by the lower bound.
13. The non-transitory machine-readable medium of claim 9, further comprising code, which causes the machine to: transmit a second minimum IOPS recommendation to the client to decrease the minimum IOPS settings of a second set of volumes in response to determining that a second percentage based on the second set of volumes having an upper-bound relative disparity greater than an upper-bound relative threshold is greater than a second performance threshold.
14. The non-transitory machine-readable medium of claim 9, further comprising code, which causes the machine to: transmit a volume identifier of each volume of the set of volumes to the client.
15. A computing device comprising: a memory containing a machine-readable medium comprising machine executable code having stored thereon instructions for performing a method of transmitting a recommendation of a client to modify minimum IOPS settings of a set of volumes; and a processor coupled to the memory, the processor configured to execute the machine executable code to: for each volume of a plurality of volumes for a client: receive a minimum input/output operations per second (IOPS) setting assigned to the respective volume, the plurality of volumes being in a common cluster; and calculate an upper-bound relative disparity based on an upper bound and the minimum IOPS setting assigned to the respective volume, the upper bound indicating a distribution of minimum IOPS settings assigned to the plurality of volumes; determine whether a percentage based on the set of volumes and the plurality of volumes is greater than a performance threshold, each volume of the set of volumes having the upper-bound relative disparity greater than an upper-bound relative threshold; and transmit a minimum IOPS recommendation to the client to decrease the minimum IOPS settings of the set of volumes in response to determining that the percentage is greater than the performance threshold.
16. The computing device of claim 15, wherein the processor is configured to execute the machine executable code to: for each volume of the plurality of volumes for the client, divide the minimum IOPS setting assigned to the respective volume by the upper bound to determine the upper-bound relative disparity for the respective volume.
17. The computing device of claim 15, wherein the distribution is between a range of a seventieth and an eightieth percentile of the minimum IOPS settings assigned to the plurality of volumes.
18. The computing device of claim 15, wherein the processor is configured to execute the machine executable code to: calculate the upper-bound relative disparity by dividing the minimum IOPS setting assigned to the respective volume by the upper bound.
19. The computing device of claim 15, wherein the processor is configured to execute the machine executable code to: transmit a second minimum IOPS recommendation to the client to increase the minimum IOPS settings of a second set of volumes in response to determining that a second percentage based on the second set of volumes having a lower-bound relative disparity less than a lower-bound relative threshold is greater than a second performance threshold.
20. The computing device of claim 15, wherein the processor is configured to execute the machine executable code to: transmit a volume identifier of each volume of the set of volumes to the client.




 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009. The examiner can normally be reached 9:30AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2452